Citation Nr: 1631255
Decision Date: 08/05/16	Archive Date: 09/30/16

DOCKET NO.   13-11 874	)    DATE  AUG O5 2016


On appeal from  the Department  of Veterans  Affairs Regional  Office in Cleveland,  Ohio


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the Appellant's claim regarding the character of his discharge in February 1972.

2. Whether the character of the Appellant's discharge is a bar to VA benefits.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney  at Law


ATTORNEY  FOR  THE BOARD

R.M.K., Counsel


INTRODUCTION

The Appellant had active military service from April 1970 to February 1972, and  his  decorations  include the Combat  Infantryman  Badge (CIB).

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 Regional Office (RO) decision.

The record was held open for 90 days to receive new evidence in March 2016. In  May 2016 the Veteran's attorney submitted additional medical  evidence and provided a waiver of RO review. The Board  has accepted this additional  evidence for inclusion  into the record  on appeal.  See 38 C.F.R.  § 20.800  (2015).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records. These documents were reviewed  in connection  with the decision below.

FINDINGS OF FACT

1. The Appellant was discharged under other than honorable conditions as a result  of absence without official leave (AWOL) from May 26, 1971, to December 21, 1971, for a period  of 211 days.

2. Evidence received since a February 2007 administrative decision with respect to  the character of the Appellant's discharge is new and material because  the evidence had not previously  been  submitted, is not cumulative  or redundant  of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating  the  Appellant's claim.


CONCLUSIONS  OF LAW

1. The February 2007 decision that denied Appellant's claim of entitlement to VA compensation  benefits  is final.  38 U.S.C.A.  § 7105(c) (West 2014); 38 C.F.R.
§§ 20.302,  20.1103 (2015).

2. The criteria for reopening the claim with respect to the character of the   Appellant's discharge have been met. 38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS  AND BASES FOR FINDINGS  AND  CONCLUSIONS

New and Material  Evidence to Reopen

The Appellant  initially filed a July 2005 application for compensation  and/or  pension benefits. In a February 2007 administrative decision, the RO denied the Appellant's  claim based on the character of his discharge.  The Veteran  did not  timely file a Notice of Disagreement (NOD) or submit any further evidence, so the claim remained  denied and the February  2007 decision became  final.  See 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed  claim when  new and material evidence is presented or secured with respect to that claim. See Shade v. Shinseki, 24 Vet. App.  110, 113 (2010).  Evidence is "new and material" if  it ( 1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant  of evidence already of record at the time of the last prior final denial of   the claim sought to be opened; and (4) raises a reasonably possibility  of  substantiating the claim. 38 C.F.R. § 3.156(a). A "reasonable possibility of substantiating a claim" exists where the new evidence triggers the VA's duty to    assist.  See Shade, 24 Vet. App. at  120.

The language of 38 C.F.R. § 3.156(a) creates a low threshold. The phrase "raises a reasonable possibility  of substantiating the claim" is "enabling rather than   precluding  reopening."   The regulation  is designed to be consistent  with  38 C.F.R. §3.159(c) (4), which, "does not require new and material evidence as to each previously  unproven  element of a claim."  See Shade, 24 Vet. App. at 120.

The evidence associated with the electronic claims  file since the last final denial of  the Appellant's  claim includes, among other evidence, a medical report that   diagnosed  PTSD  and suggests that the Veteran  met the criteria  for insanity  under 38 C.F.R. § 3.354 at the time he was AWOL. The Board finds this evidence is both new and material.   Accordingly,  the claim  is reopened.


ORDER

The application to reopen the Appellant's claim regarding the character of his discharge  in February  1972 is granted.


REMAND

The Veteran contends that he was insane at the time he committed the offenses  causing his discharge under other than honorable conditions. The Veteran's service personnel  records  show that he was discharged under other than honorable  conditions as a result of AWOL from May 26, 1971, to December 21, 1971, for a period  of 211 days.

The Appellant was drafted in the U.S. Army in April 1970 for a term for two years.  He was discharged on January 25, 1971, for the purpose of immediate reenlistment. The Army characterized his service as honorable, but the discharge was conditional followed by an immediate reenlistment prior to the end of the contract period. He reenlisted  for three years  on January  26,  1971, for incentive benefits.   Therefore, this period is combined with subsequent service and is considered one period of service from April  1970 to February  1972.  38 C.F.R. § 3.13.

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.   38 U.S.C.A.  § 101(18); 38 C.F.R. § 3.12(a) (2015).

A discharge or release from service under any of the conditions specified    in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing  such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). That is, a discharge under dishonorable conditions  will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.   38 U.S.C.A. § 5303(b); 38 C.F.R.  §  3.12(b).

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as  to lack the adaptability to make further adjustment to the social customs of the community  in which he resides.  38 C.F.R. § 3.354(a).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R.    § 3.354(a).  Specifically, the opinion  states the following:

The question of insanity arises in numerous legal proceedings, and its meaning may vary ... However, in all contexts, the term indicates a condition involving conduct which deviates severely from the social norm ...Black's Law Dictionary,  at 794, states that "[t]he term  is more or less synonymous with . . . psychosis," which itself has been defined as "a mental disorder characterized by gross impairment in reality testing" or, in a more general sense, as a mental disorder in which "mental functioning is sufficiently impaired as to interfere grossly with the . . . capacity to meet the ordinary  demands of life."  Dorland's Illustrated  Medical Dictionary at 1383.  According to Webster's Third New International  Dictionary 1168 (1981), "insanity" is a severe mental disorder, encompassing "such unsoundness of mind or  lack of understanding as prevents one from having the mental capacity required by law to enter into a particular relationship, status, or transaction or as excuses one from criminal or civil responsibility." Section 3.354(a), which implements 38 U.S.C. § 5303(b) by providing a definition of insanity applicable to determinations under that statute, must be interpreted in light of the commonly accepted meaning of the term, in order to be consistent with the meaning which we may assume Congress intended in enacting that  statute.  VAOPGCPREC  20-97 (May 22, 1997).

In a private examination in April 2016, the examiner stated that the Veteran was AWOL for approximately  six months in the latter half of 1971 for reasons relative  to severely disturbed family relations; the Veteran had just returned from Vietnam where he saw heavy combat. The examiner stated that he believed that the Veteran suffered from PTSD, that this PTSD developed in service, and prior to and during  his prolonged AWOL, and it continued to the present day; based on review of the record, the examiner found that the Veteran was    suffering from PTSD which, per the VA definition of insanity, was a deviation from his normal state of mind and resulted in impaired judgment.

The Board notes that the opinion from the April 2016 private examiner suggests the Appellant may have been insane due to PTSD at the time of his AWOL; however,  the opinion does not describe behavior consistent with "gross impairment in reality testing" or "mental functioning sufficiently impaired as to interfere grossly with the capacity to meet the ordinary demands of life" which have been used by VA   General Counsel to describe the parameters of the type of behavior that would constitute insanity under 38 C.F.R. § 3.354(a).  See VAOPGCPREC  20-97.  As such, the Board finds that the Appellant  should be afforded a VA examination  for  an opinion as to whether he was insane under VA regulations at the time of the AWOL that led to his discharge in February 1972. See Mclendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006).

Finally, the Board finds that the AOJ should ensure that the Veteran's complete service personnel records are associated with the electronic claims file as they may provide probative evidence of the circumstances surrounding his reported AWOL, and should also be secured on  remand.

Accordingly,  the case is REMANDED  for the following action:

1. Obtain the Appellant's complete service personnel records.

2. Thereafter, schedule the Appellant for an appropriate VA examination by a VA psychiatrist or psychologist for an opinion as to whether he was insane under VA regulations at the time of the AWOL that led to his discharge in February 1972. The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner. The examination should include any diagnostic testing or evaluation deemed necessary.

After reviewing the electronic file in full, conducting an examination of the Appellant, performing any clinically indicated diagnostic testing, and eliciting a full psychiatric history from the Appellant concerning the circumstances surrounding his AWOL and his resultant discharge from service, the VA examiner  is asked to provide the  following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the behavior that led to the Appellant's discharge in February 1972 was due to disease, to specifically  include PTSD?

(b) Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under  other than honorable conditions?

The examiner is advised that an insane person is defined  for this purpose as one who, while not mentally defective  or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits,  due to disease, a more or less prolonged  deviation from  his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community  to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community  in which he  resides.

The examiner should note that VA General Counsel has held that insanity, as used by VA in these circumstances, means the person  exhibits conduct that deviates  severely from the social norm or exhibits mental functioning that is sufficiently impaired so as to interfere grossly with the capacity to meet the ordinary  demands of  life.

In providing this opinion, the examiner is asked to   consider and address the Appellant's reports of his history, the lay statements offered on his behalf, the opinion provided in the April 2016 private examination, and any additional pertinent records associated with the file as a result of this remand.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

The term "at least as likely as not" does not mean "within the realm of medical possibility."   Rather, it means that  the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically  sound to find in favor of that conclusion as it is to find against it.

3. After completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits. If the benefit sought is not granted, the  Appellant and his attorney must be furnished a  supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board  for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board  has remanded.   Kutscherousky  v.  West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board  of Veterans'  Appeals or by the United  States Court of Appeals for Veterans Claims for additional  development or other appropriate  action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




M.HYLAND
Veterans  Law Judge, Board  of Veterans'  Appeals

Department  of  Veterans Affairs


YOUR RIGHTS TO APPEAL  OUR  DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision. The Board may also choose to remand an issue or issues to the local VA office for additional development. If the Board did this i n your case, then a "Remand" section follows the "Order." However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied. or dismissed in the "Order. "

If you are satisfied with the outcome of your appeal, you do not need to do anything. We will return your file to your local VA office to implement the BVA's decision. However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance:

     Appeal to the United States Court of Appeals for Veterans Claims (Court)
 File with the Board a motion for reconsideration of this decision
 File with the Board a motion to vacate this decision
     Fi le with the Board a motion for revision of this decision based on clear and unmistakable error. Although it would not affect this BVA decision, you may choose to also:
 Reopen your claim at the local VA office by submitting new and material evidence.

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board. or a claim to reopen at the local VA office. None of these things is mutually exclusive - you can do all five things at the same time if you wish. However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission.

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court. If you also want to file a motion for reconsideration or a motion to vacate, you wi ll still have time to appeal to the court. As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed toyo11. you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court. You should know that even if you have a representative, as discussed below, it isyour responsibility to make sure that your appeal to the Court isfiled on lime. Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty. If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run .

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court   at:

Clerk, U.S. Court of Appeals for Veterans Claims 625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website. The Court's facsimile number is (202) 501-5848.

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office.

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal. It is important that such letter be as specific as possible. A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Issues not clearly identified will not be considered. Send your letter to:

Director, Management, Planning and Analysis (014) Board of Veterans' Appeals
810 Vermont Avenue, NW Washington,  DC  20420


VA FORM
MAR 2015     4597	Page 1	CONTINUED ON NEXT PAGE

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you  also plan  to appeal  this decision  to the Court, you  must  file your  motion  within  120 days from the date of this decision.

How do I  file a motion  to vacate?  You  can  file a motion  asking the BVA to vacate any part of this decision by  writing a letter to the BVA stating   why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you  were denied your right to  representation through action or inaction by  VA  personnel, you  were not provided  a Statement of the Case or Supplemental  Statement of the Case. or  you  did  not get a personal  hearing that you  requested .  You can also file a motion  to vacate any part of this decision on the basis that the Board     allowed  benefits based  on  false or fraudulent  evidence.  Send this motion  to the address above for the Director,  Management,  Planning  and Analysis.  at the Board. Remember, the Board places no time limit on filing a motion to vacate,  and you  can do this at any time.  However,  if you  also plan  to  appeal  this decision  to the Court, you  must file your  motion  within  120 days from the date of this   decision.

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can  file a motion  asking that the Board  revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE). Send this motion to the address above  for the Director, Management, Planning and Analysis, at the Board. You should be careful when preparing such a motion because it must meet specific requirements. and the  Board  wi ll not review a final  decision  on this basis more than once.  You should carefully  review the  Board's  Rules of Practice  on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek helpfrom a qualified representative  before filing  such  a motion.  See discussion  on representation  below.   Remember,  the  Board  places no time  limit on  filing a CUE review  motion, and you  can  do this at any time.

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you  want to  reopen  your claim.   However, to be successful  in  reopening your claim, you  must  submit new and  material  evidence to that  office.   See  38 C.F.R.
3. I 56(a).

Can someone represent me in my appeal? Yes. You can always represent yourself  in  any claim before VA,  including the BYA, but you  can also  appoint someone to represent you. An accredited representative of a recognized  service organization  may represent  you  free of charge.  VA approves  these  organizations to help veterans,  service members,  and  dependents prepare  their claims and  present  them  to VA.  An  accredited  representative works  for the service organization  and knows how to prepare and present claims.   You  can  find a listing of these  organizations on the  I nternet    at:
http:1/,,·w\\ .va.gov/vso/.  You can also choose to be represented  by a private attorney or by an "agent."  (An agent is a person  who is not a lawyer, but is specially accredited  by  VA.)

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Court's website at: http://\\ \\ \\ .uscou rts.cavc.gov. The Court's website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their avai lability to the represent Appellants. You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Court's website, or at: http://www.vet sprobono.org, mai l a vctsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me? An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R.
14.636. If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R.
I 4.636(c)(2).

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court. VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement.

Fee for VA home and small business loan cases: An attorney or agent may charge you a reasonable fee for services involving  a VA  home  loan or  small  business  loan.  See  38 U.S.C.  5904; 38 C.F.R. 14.636(d).

Filing of Fee Agreements:   In all cases, a copy of any fee agreement  between  you  and an attorney or accredited  agent  must  be sent to the Secretary   at the  following address:
Office of the General Counsel (022D) 810 Vermont Avenue, NW Washington, DC 20420

The Office of General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness. You can also file a motion requesting such review to the address above for the Office of General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
MAR 2015    4597	Page  2

SUPERSEDES VA FORM 4597, APR 2014, WHICH WILL NOT BE USED



